Citation Nr: 0929301	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-21 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a left ankle sprain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbar strain (claimed as a low back disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2003 through 
November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  The Veteran subsequently filed a 
Notice of Disagreement in May 2005, in which she expressed 
disagreement with the RO's decision regarding her claims for 
increased initial evaluations for left ankle sprain and 
lumbar strain.  In October 2005, the RO issued a new rating 
decision which granted the Veteran a 10 percent initial 
evaluation for her left ankle sprain, but denied her claim 
for an increased initial evaluation in excess of 10 percent 
for lumbar strain.  In May 2006, the Veteran was issued a 
Statement of the Case which affirmed the RO's prior 10 
percent initial evaluation for left ankle sprain, but did not 
address the Veteran's claim regarding her lumbar strain.  The 
Veteran filed her Substantive Appeal in July 2006.  In her 
Substantive Appeal, she requested that VA schedule her for VA 
examinations of her left ankle and spine.  A VA examination 
of the Veteran's left ankle was performed in October 2007, 
and a Supplemental Statement of the Case affirming the RO's 
initial evaluation of 10 percent for left ankle sprain was 
issued in December 2007.  This matter has now reached the 
Board for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As set forth above, in her May 2005 Notice of Disagreement, 
the Veteran expressed her disagreement with the RO's April 
2005 denials of her claims for increased initial ratings  for 
a left ankle sprain and a lumbar strain.  To date, the RO has 
not adjudicated the Veteran's claim for entitlement to an 
increased initial evaluation in excess of 10 percent for 
lumbar strain.  As such, it is incumbent upon the RO to issue 
a Statement of the Case addressing this particular issue.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 
C.F.R. § 19.26.

Additionally, in her July 2006 Substantive Appeal, the 
Veteran requested that she be scheduled for a new VA spine 
examination, which was to include x-ray studies of her lumbar 
spine.  The Veteran has not received a VA spine examination 
since January 2005.  Under the circumstances, the Veteran 
should be scheduled for a new VA spine examination.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

In her July 2006 Substantive Appeal, the Veteran  reported 
that she had been treating with an "outside doctor," Dr. 
Antoinette Cecere, for diagnosed lymphedema of her left leg, 
ankle, and foot.  Complete address, telephone, and fax 
numbers for Dr. Cecere were provided by the Veteran in her 
Substantive Appeal.  A review of the claims file, however, 
reveals that efforts have not yet been made to obtain the 
private treatment records of Dr. Cecere.  Efforts in this 
regard should be made.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims of entitlement to an increased 
evaluation in excess of 10 percent for 
lumbar strain and an increased evaluation 
in excess of 10 percent for a lumbar 
strain on appeal.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran should also be provided with 
a VA Form 21-4142 release and be 
requested to complete and sign the form 
with the address information for Dr. 
Antoinette Cecere, and any private or VA 
medical providers that have rendered 
treatment for the Veteran's left ankle 
and/or low back since August 2007.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  The Veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the present 
symptoms and severity of her service-
connected low back disorder.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, 
including x-ray studies of the Veteran's 
lumbar spine.  In discussing the relevant 
clinical findings, the examiner should 
include a discussion of the Veteran's 
demonstrated thoracolumbar range of 
motion; any noted changes in motion or 
pain after repetitive motion; the 
presence of any ankylosis or abnormal 
spine contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; the 
Veteran's gait; and any intervertebral 
disc involvement   A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

4.  After completion of the above 
development, the veteran's claims of 
entitlement to an increased evaluation in 
excess of 10 percent for lumbar strain 
and an increased evaluation in excess of 
10 percent for a lumbar strain should be 
readjudicated.  If the determination 
remains adverse to the Veteran, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




